IN THE COURT OF APPEALS OF IOWA

                                      No. 18-0851
                               Filed September 12, 2018


IN THE INTEREST OF C.V. and J.V.,
Minor Children,

J.N., Father,
       Appellant,

V.V., Mother,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Dallas County, Virginia Cobb, District

Associate Judge.



          A mother and father separately appeal the termination of parental rights.

AFFIRMED ON BOTH APPEALS.



          David Barajas of Macro & Kozlowski, LLP, West Des Moines, for appellant

father.

          Gina E. Verdoorn of Carr Law Firm, PLC, Des Moines, for appellant mother.

          Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

          Kayla Stratton of Juvenile Public Defenders Office, Des Moines, guardian

ad litem for minor children.

          Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                          2


DOYLE, Judge.

       V.V. is the mother and J.N. is the father of J.V., born in 2015, and C.V., born

in 2016. Following a trial, the juvenile court terminated the parents’ parental rights,

and each parent now appeals the court’s order. Upon our de novo review of the

record, we affirm.

       I. Standard of Review and Statutory Framework.

       Parental rights may be terminated under Iowa Code chapter 232 (2017) if

the following three conditions are true: (1) a “ground for termination under section

232.116(1) has been established” by clear and convincing evidence, (2) “the best-

interest framework as laid out in section 232.116(2) supports the termination of

parental rights,” and (3) none of the “exceptions in section 232.116(3) apply to

preclude termination of parental rights.” In re A.S., 906 N.W.2d 467, 472-73 (Iowa

2018). Our review is de novo, which means we give the juvenile court’s findings

of fact weight, especially the court’s credibility assessments, but we are not bound

by those findings. See id. at 472. “For evidence to be ‘clear and convincing,’ it is

merely necessary that there be no serious or substantial doubt about the

correctness of the conclusion drawn from it.” Raim v. Stancel, 339 N.W.2d 621,

624 (Iowa Ct. App. 1983); see also In re M.W., 876 N.W.2d 212, 219 (Iowa 2016).

       II. Discussion.

       On appeal, the mother asserts the State failed to prove the grounds for

termination found by the juvenile court. Both parents argue termination of parental

rights was not in the children’s best interests and maintain the court should have

granted each additional time to achieve reunification. The father contends the
                                         3


State failed to make reasonable efforts for reunification with the children. For the

following reasons, we disagree.

       A. Grounds for Termination.

       The juvenile court found the State proved the grounds for termination set

forth in Iowa Code section 232.116(1) paragraphs (d) and (h), which the mother

contests on appeal. When the juvenile court finds more than one ground for

termination under section 232.116(1), “we may affirm . . . on any ground we find

supported by the record.” In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We focus

our analysis on paragraph (h).

       Here, the mother argues the State “did not offer clear and convincing

evidence that the children could not be returned to [her care if an] additional six

months were given to the mother to reunify with the mother.” However, paragraph

(h) requires the State prove, among other things, the child could not be returned

to the parent’s care “at the present time.” See Iowa Code § 232.116(1)(h)(1)-(4);

see also A.S., 906 N.W.2d at 473 (discussing paragraph (h)). “At the present time”

means at the time of the termination-of-parental-rights hearing. See In re A.M.,

843 N.W.2d 100, 111 (Iowa 2014). Upon our de novo review of the record, we find

clear and convincing evidence the children could not be returned to the mother’s

care at the time of the termination-of-parental-rights hearing.

       In December 2017, the children’s pediatrician, who had been overseeing

the children’s medical care since September 2016, opined that, in her medical

opinion, the parents were “not equipped with the skills required to provide for the

basic and medical needs of either [child].” The doctor explained that when she

first evaluated the children, the youngest child suffered from “severe failure to
                                            4


thrive, with social-emotional developmental delay,” and the oldest child had a

“global development delay.” The youngest child’s medical tests were negative for

organic causes of failure to thrive, and the pediatrician opined the child’s “failure

to thrive was most consistent with inadequate daily caloric intake.” However:

               [The] parents were resistant to the diagnosis of failure to thrive
       and medical recommendations for age appropriate feedings at initial
       visits. They failed to show insight into the medical concerns for [the
       youngest child’s] failure to grow and the impact of inadequate
       nutrition on developmental progression. They often expressed
       distrust in the medical recommendations for [the child’s] care. Upon
       placement in foster care, [the youngest child] showed consistent
       weight gain and developmental progression. With age appropriate
       intake, she consistently showed weight gain at each subsequent
       visit. At her 15 month well child examination, [the youngest child]
       showed mild weight loss thought to be secondary to refusal to drink
       whole milk. She started [a daily formula supplement] and recent
       follow up showed excellent weight gain. She has thrived since that
       time in both realms of growth and development.

Similarly, the doctor noted the oldest child’s health progressed when she was

placed in foster care, testifying, “Since placement in foster care and involvement

with Early Access (AEA), [the oldest child] has showed continued age appropriate

developmental progression. She has continued to show adequate growth.”

       The doctor stated that when the parents attended the children’s

appointments with her, along with the children’s foster parents, “[t]he dynamics

during the clinical visits ha[d] been difficult,” noting:

              [The] father often contradicts the history provided by the foster
       family. He consistently reports findings different than those reported
       by the foster parents. He has expressed disagreement and distrust
       in medical recommendations from this provider as well as the
       ongoing care provided by the foster family. Both [parents] have failed
       to show insight into [the children’s] medical diagnoses and
       developmental delays.
                                         5


Finally, the doctor expressed “[a]dditional concerns of emotional abuse and

detachment,” reporting she had observed little “affection between the biological

parents and [the children] during clinical appointments.”

      The Iowa Department of Human Services (DHS) caseworker and the

service providers also testified the children could not be returned to the parents’

care at the time of the hearing. Despite providing the parents extensive services,

concerns for the safety of the children remained. Ultimately, the parents at times

did not have accurate expectations of their children’s behavior for the children’s

ages, and they did not appear to have parental capacity to be able to accurately

report information. Having reviewed the record de novo, we agree with the juvenile

court’s assessment:

             [The parents] have not demonstrated any insight into what
      their issues are, despite having had them addressed by
      professionals, or any cause and effect between their demonstrated
      behavior and the impact there has been on the children. The court
      also does not believe [the mother] has the ability to manage the
      constant vigilance and need for immediate, almost instinctive,
      responses to a child’s unknowing but dangerous actions, such as
      climbing and falling, getting burned on the stove, the list could go on
      and on. She also does not have developed critical thinking that
      provides for anticipating and planning the future, as the girls grow
      and change. [The father] doesn’t have the same deficits [the mother]
      has, but he has demonstrated a lack of attention to the girls in his
      surroundings that the court has not seen addressed.

The record shows that the children could not be returned to the parents’ care at

the time of the termination-of-parental-rights hearing. Consequently, we find clear

and convincing evidence that grounds for termination of the mother’s parental

rights were established under section 232.116(1)(h).
                                          6


        B. Best Interests, Reasonable Efforts, and Additional Time.

        The parents’ remaining arguments are related; we therefore address them

together. The mother argues termination of her parental rights was not in the

child’s best interests, pointing out that she and the children share a bond “strong

enough the children light up when they saw their mother and responded to her

voice and commands.” Both parents assert the juvenile court should have granted

them additional time for reunification. The father maintains the DHS failed to make

reasonable efforts for reunification because it would not decrease the level of

supervision during visitation. For the following reasons, we disagree with the

parents.

        “Time is a critical element” in proceedings concerning parental rights. See

In re C.B., 611 N.W.2d 489, 495 (Iowa 2000). When a child is removed from his

or her parents’ care, the parents have a limited time frame, based upon their child’s

age, to demonstrate the child can be safely returned to the parents’ care. See

A.S.,   906   N.W.2d    at   474;   see   also   Iowa    Code    §§ 102.102(6)(2)(b),

232.116(1)(h)(3). For children age three and under, the legislature has determined

that time frame is six months. See Iowa Code § 232.116(1)(h)(3); A.S., 906

N.W.2d at 473-74.

        Iowa law requires the DHS to “make every reasonable effort to return the

child to the child’s home as quickly as possible consistent with the best interests

of the child.”   Iowa Code § 232.102(7); see also C.B., 611 N.W.2d at 493.

“Visitation between a parent and child is an important ingredient to the goal of

reunification,” In re M.B., 553 N.W.2d 343, 345 (Iowa Ct. App. 1996), and the

reasonable-efforts   requirement    “includes    visitation   designed   to   facilitate
                                           7

reunification while providing adequate protection for the child.” C.B., 611 N.W.2d

at 493. “However, the nature and extent of visitation is always controlled by the

best interests of the child.” M.B., 553 N.W.2d at 345.

       After the statutory time period for termination has passed, termination is

viewed with a sense of urgency. See C.B., 611 N.W.2d at 495. Before the court

can grant a parent additional time to work towards reunification, there must be an

assurance that the need for removal will no longer exist at the end of that time

period.   See Iowa Code § 232.104(2)(b) (requiring the court, when granting

additional time, to “enumerate the specific factors, conditions, or expected

behavioral changes which comprise the basis for the determination that the need

for removal of the child from the child’s home will no longer exist at the end of the

additional six-month period”). Children are not equipped with pause buttons, and

a child cannot be deprived “of permanency after the State has proved a ground for

termination under section 232.116(1) by hoping someday a parent will learn to be

a parent and be able to provide a stable home for the child.” A.S., 906 N.W.2d at

474 (cleaned up).1 Ultimately, in determining whether termination of parental rights

is in a child’s best interests, we “give primary consideration to the child’s safety, to

the best placement for furthering the long-term nurturing and growth of the child,

and to the physical, mental, and emotional condition and needs of the child.” Iowa

Code § 232.116(2).

       Here, there is no question that the parents love their children. Additionally,


1
 “Cleaned up” is a relatively new parenthetical used to indicate that internal quotation
marks, alterations, and citations have been omitted from quotations for readability
purposes. See United States v. Steward, 880 F.3d 983, 986 n.3 (8th Cir. 2018); Jack
Metzler, Cleaning Up Quotations, 18 J. App. Prac. & Process 143 (Fall 2017).
                                           8


the mother and the children share a bond. Nevertheless, the parents were given

more than one year to demonstrate their ability to care for their children, and even

after participating in the services provided, serious concerns remain about the

parents’ ability to recognize situations that threaten the children’s safety, as well

as their willingness to seek out help when needed. We are unable to conclude

that the parents’ parenting ability will improve in the foreseeable future to enable

them to raise their children without ongoing help from others, even given additional

time. Changing the level of supervision of visits to less than fully supervised was

clearly not in the children’s best interests, and the DHS’s decision not to offer semi-

supervised visitation under this record is not unreasonable and does not evidence

a lack of reasonable efforts by the DHS for reunification.

       The children have thrived in foster care and are adoptable. Considering the

children’s safety, the best placement for furthering the long-term nurturing and

growth of the children, and the physical, mental, and emotional condition and

needs of the children, we agree with the juvenile court that termination of the

parents’ parental rights is in the children’s best interests.

       III. Conclusion.

       Because we find clear and convincing evidence that grounds for termination

of the mother’s parental rights were established under section 232.116(1)(h),

termination of the parents’ parental rights is in the children’s best interests, the

DHS provided reasonable services for reunification, and an extension of time for

reunification is not supported under the facts of the case, we affirm the juvenile

court’s order terminating the parents’ parental rights.

       AFFIRMED ON BOTH APPEALS.